                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION

EDMUND ZAGORSKI,                                )
                                               )
      Plaintiff,                                )
                                               )
v                                               )     No. 3:18-cv-1205
                                                )     Judge Trauger
                                               )
BILL HASLAM, in his official capacities         )
as GOVERNOR;                                    )     DEATH PENALTY CASE
                                                )
TONY PARKER, in his official capacities         )     EXECUTION DATE 11/1/18
as COMMISSIONER; and                            )     at 7:00 p.m. 1
                                                )
TONY MAYS, in his official capacities           )
as WARDEN, Riverbend Maximum                    )
Security Prison.                                )

Proposed Intervenors:

ABU-ALI ABDUR’RAHMAN,
LEROY HALL,
DON JOHNSON, and
CHARLES WALTON WRIGHT

                             MOTION TO INTERVENE

      Pursuant to Federal Rule of Civil Procedure 24, Abu-Ali Abdur’Rahman,

Leroy Hall, Don Johnson, and Charles Walton Wright—Tennessee inmates facing

imminent execution dates—move to intervene, as they have an interest in Count III

of Mr. Zagorski’s complaint. These four individuals are death-sentenced prisoners

residing in this district at Riverbend Maximum Security Institution. On February

15, 2018, the State of Tennessee moved the Tennessee Supreme Court to set


1Mr. Zagorski has an execution date of November 1, 2018 at 7:00 p.m. The intervenors do
not presently have dates scheduled.



    Case 3:18-cv-01205 Document 25 Filed 11/01/18 Page 1 of 6 PageID #: 620
expedited execution dates for these individuals. Attach. A. The State of Tennessee is

likely to request that the Tennessee Supreme Court set execution dates for these

individuals soon. Count III of Mr. Zagorski’s complaint alleges that Tenn. Code

Ann. § 40-23-116 unconstitutionally limits Mr. Zagorski’s access to the courts

during his execution by arbitrarily limiting him to a single attorney-witness without

access to a telephone—in violation of the First, Eighth, and Fourteenth

Amendments. Doc. No. 1 at 31.

      The Court should allow intervention as of right under Rule 24(a)(2), as the

Proposed Intervenors have an interest in the transactions that are the subject of

Mr. Zagorski’s action and are situated such that disposing of his action will impair

or impede their ability to protect their interest. The State of Tennessee and these

Defendants have shown that they will continue to not provide telephone access to

inmates during an execution without an explicit order requiring them to do so. The

State abided by this Court’s order that it provide telephone access for attorney-

witnesses in Coe v. Bell, 89 F. Supp. 2d 962, 966 (M.D. Tenn.), vacated on other

grounds, 230 F.3d 1357 (6th Cir. 2000). But since the State killed Coe and the Sixth

Circuit dismissed his case as moot, prison officials have been unwavering in their

refusal to provide a telephone, even though the TDOC Commissioner himself has

expressed no opposition to providing telephone access.

      Even after this Court enjoined Defendants from executing Mr. Zagorski

without providing his attorney-witness with immediate access to a telephone during

his execution (Doc. No. 15 at 9), Defendants refused to respond to emails and



                                          2

   Case 3:18-cv-01205 Document 25 Filed 11/01/18 Page 2 of 6 PageID #: 621
telephone calls from Mr. Zagorski’s counsel inquiring about how they would provide

the ordered telephone access. Counsel was required to file a motion to compel to

obtain information about how Defendants would provide telephone access (Doc. No.

21) followed by an order of this court (Doc. No. 22) for Defendants to provide counsel

with that information. As Defendants’ repeated intransigence demonstrates, they do

not want inmates’ counsel to have access to a telephone during executions. Thus, as

soon as the State kills Mr. Zagorski tonight, Defendants will take the position that

this case is moot and should be dismissed, leaving the Proposed Intervenors without

telephone access to the court during their executions.

      Alternatively, the Court should allow permissive intervention under Rule

24(b)(1)(B) as the Proposed Intervenors share with the main action common

questions of fact and law. Indeed, the Proposed Intervenors’ access-to-courts claim

is identical to Mr. Zagorski’s. The facts relevant to consideration of the

constitutionality of Defendants’ restrictions on Mr. Zagorski’s access to courts

support this Court’s conclusion that telephonic access to courts is constitutionally

required during an execution, as to all inmates. See generally Complaint, Doc. No. 1

at 27-28. This Court’s conclusion that denial of telephonic access is unconstitutional

and the issuance of an injunction requiring Defendants to provide counsel with a

telephone during Mr. Zagorski’s execution (Doc. No. 15 at 9) should apply equally to

the Proposed Intervenors. Thus, allowing intervention will save judicial resources.




                                           3

   Case 3:18-cv-01205 Document 25 Filed 11/01/18 Page 3 of 6 PageID #: 622
      Pursuant to Rule 24(c), the Proposed Intervenors have attached a complaint

that sets out the claim for which intervention is sought—Count III of Mr. Zagorski’s

complaint. Attach. B.

      The parties have been contacted about this motion. Defendants oppose the

motion. Mr. Zagorski does not.


                                    Conclusion

      For these reasons, the Proposed Intervenors respectfully request that the

Court issue an order allowing them to intervene in this case.


                                       Respectfully submitted,

                                       OFFICE OF THE FEDERAL PUBLIC
                                       DEFENDER FOR THE MIDDLE DISTRICT
                                       OF TENNESSEE

                                       KELLEY J. HENRY, BPR#21113
                                       Supervisory Asst. Federal Public Defender
                                       AMY D. HARWELL, BPR#18691
                                       Asst. Chief, Capital Habeas Unit
                                       RICHARD TENNENT, BPR# 16931
                                       KATHERINE DIX, BPR#022778
                                       JAMES O. MARTIN, III BPR#18104
                                       Assistant Federal Defenders
                                       810 Broadway, Suite 200
                                       Nashville, TN 37203
                                       Phone: (615) 736-5047
                                       Fax: (615) 736-5265

                                 BY: /s/ Kelley J. Henry

                                      Counsel for Abu-Ali Abdur’Rahman, Don
                                      Johnson, and Charles Walton Wright




                                         4

   Case 3:18-cv-01205 Document 25 Filed 11/01/18 Page 4 of 6 PageID #: 623
                                        KATHLEEN MORRIS
                                        LAW OFFICE OF KATHLEEN MORRIS
                                        42 Rutledge Street
                                        Nashville, TN 37210
                                        Phone: (615) 242-3200
                                        Fax: (615) 777-3206

                                  BY: /s/ Kathleen Morris
                                        Counsel for Leroy Hall


                            CERTIFICATE OF SERIVCE


       I, Kelley J. Henry, hereby certify that a true and correct copy of the foregoing
document was electronically filed and sent to the following via email on this the 1st
day of November, 2018 to:

      Andree Blumstein
      Solicitor General

      Jennifer Smith
      Asst. Solicitor General
      P.O. Box 20207
      Nashville, TN 37202-0207

      Dwight Tarwater
      General Counsel
      Governor’s Office

      Debra Inglis
      Deputy Commissioner of Administration and General Counsel
      Tennessee Department of Correction
      6th Floor Rachel Jackson Building
      320 6th Avenue North
      Nashville, Tennessee 37203-3805


                                        /s/ Kelley J. Henry
                                        Kelley J. Henry
                                        Supervisory Asst. Federal Public Defender



                                           5

   Case 3:18-cv-01205 Document 25 Filed 11/01/18 Page 5 of 6 PageID #: 624
                                   6

Case 3:18-cv-01205 Document 25 Filed 11/01/18 Page 6 of 6 PageID #: 625
